Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application 
	This final office action is in response to the arguments/amendments, filed 5/09/2022. Claim 1 has been amended. Claims 8-14 were previously withdrawn. Claims 1-7 and 15-20 are currently pending and have been examined below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable United States Patent Application Publication Number 20190272557 (“Smith”) in view of US Patent Application Publication Number 20100161434 (“Herwig”) in view of US Patent Application Publication Number 20200043027 (“Bhasin”).
Claim 1 
As per claim 1, Smith teaches a method, comprising
receiving, by a device and from a client device associated with a customer, item data and customer data identifying the customer ([0030] “the price management system detects . . . product data . . . and customer data.” And, [0024] “the price management system can collect information . . . from a client device of a customer to determine that the customer is interested in at least one product with an upcoming expiration date available for purchase from a merchant.” And, [0070] “determine an interest of a customer in a target product based on data that a client device of the customer transmits to the price management system.”  [0072] “the price management system 102 can detect that a customer has added a product to a shopping cart using a smart cart that reads an RFID tag.”);
wherein the item data is received from a price tag of the item and via a wireless communication with the price tag ([0072] “the price management system 102 can detect that a customer has added a product to a shopping cart using a smart cart that reads an RFID tag.” And, [0110] “determine that a customer has selected a target product by collecting product data from a device such as a smart cart, checkout scanner, IoT sensor, or other device . . . The price management system can then make a determination that another target product within the same product category has a lower discount price.”);
receiving, by the device, price data identifying prices associated with a plurality of items and other data identifying locations, availabilities, and terms associated with the plurality of items ([0065] “price management system can identify product data for a target product” which “can include . . . price information for the target product (e.g., standard price of the products in the product category, possible prices of the target product, cost of the target product to the merchant, prices of related product categories.” And, [0115] “the price management system can present the discount price and product information (e.g., size, availability).” And, [0044] “product management system to track inflow and outflow of products in the product inventory as the merchant sells.” And, [0036] “product data can . . . inventory data, and location/store information.”);
processing, by the device, the item data, the price data, and the other data, with a machine learning model, to identify an optimal price for the item relative to multiple prices associated with the item ([0089] “utilize the machine-learning model to provide different discount prices for different customers or to determine the best price to provide to one or more customers from a plurality of discount prices.” And, [0012] “machine-learning model for dynamically determining price discounts for a target product based on product and customer history data for a customer.” And, [0019] “machine-learning model based on the product data and customer data” where [0029] teaches “product data (e.g., data from merchants indicating inventory, sale history, and expiration dates).” And, [0036] “product data can include . . . a price . . . inventory data, and location/store information.”);
wherein the multiple prices are included in the prices associated with the plurality of items ([0065] “price management system can identify product data for a target product” which “can include . . . price information for the target product (e.g., standard price of the products in the product category, possible prices of the target product, cost of the target product to the merchant, prices of related product categories.”); 
providing, by the device and to the client device associated with the customer, data identifying the optimal price and data identifying a merchant associated with the optimal price ([0089] “utilize the machine-learning model to provide different discount prices for different customers or to determine the best price to provide to one or more customers from a plurality of discount prices.” And, [0020] “the price management system can provide a digital notification of a discount price to a client device of a customer.” And, [0108] “price management system 102 can also limit the number of products to display to a specific number of discount prices and display the products according to the ranking.” And, [0043] “receiving and displaying product data associated with products available for purchase from a merchant.” And, [0048] “product/customer data for each merchant.”).
receiving, by the device, transaction data identifying the item, the optimal price, and the merchant when the customer purchases the item from the merchant ([0110] “The [PMS] system can then allow the customer to select the best target product to meet the customer's desires based on the expiration date(s) and discount price(s).” And, [0116] “the discount section can also include an option to add the target product at the preferred store location to a shopping cart” and “adding the target product to the shopping cart and purchasing the target product.” And, [0061] “The [PMS] can also receive actual sales data for the products after the products are sold . . . When the [PMS] receives feedback corresponding to the predictions for the products, the machine-learning model can use the feedback to update the loss function.”);
performing, by the device, one or more actions based on the transaction data ([0061] “The price management system 102 can also receive actual sales data for the products after the products are sold (or expire). When the price management system 102 receives feedback corresponding to the predictions for the products, the machine-learning model 200 can use the feedback to update the loss function.”). 
Smith teaches receiving item data for an item to be purchased but does not explicitly teach the following feature taught by Herwig: 
receiving, by a device and from a client device associated with a customer, item data identifying a price of an item to be purchased ([0038] “extracting pricing data for the product associated with the NFC tag” and “The method may comprise transmitting request data indicative of the product associated with the NFC tag from a further wireless transceiver to a retail server via a wireless network.” And, [0018] “The NFC enabled mobile device may comprise a further wireless transceiver . . . “ And, [0090] “The interrogation signal is received at the antenna 132 of the NFC tag 106 . . . product identifier of the item and its price will be encoded within the product signal. The product signal is output via the antenna 132. The product signal is received by the antenna 124 of the mobile telephone's NFC module 122.” And, [0029] “NFC enabled mobile device may comprise . . . smartcard.”). 
Smith teaches receiving item data for an item to be purchased but does not explicitly teach the following feature taught by Herwig: 
wherein the item data is received by a transaction card [0090] “The interrogation signal is received at the antenna 132 of the NFC tag 106 . . . product identifier of the item and its price will be encoded within the product signal. The product signal is output via the antenna 132. The product signal is received by the antenna 124 of the . . . NFC module 122.” And, [0029] “NFC enabled mobile device may comprise . . . smartcard.”). 
Therefore, it would have been obvious to modify Smith to include receiving, by a device and from a client device associated with a customer, item data identifying a price of an item to be purchased and wherein the item data is received by a transaction card as taught by Herwig in order to provide “comparison data may include electronic discount coupons for a particular brand provided in the retail outlet, or for an alternative retail outlet, to entice the consumer to either change product brand or change retail outlet” (Herwig [0098]). 
	Smith teaches identifying a optimal price for the item relative to multiple prices but does not explicitly teach the following feature taught by Bhasin: 
	identify an optimal price for the item relative to multiple prices associated with the item at other locations ([0044] “trained in this way and coupled with the artificial intelligence architecture 400 to arrive at an optimal price for any particular product.” And, [0045] “as the number of transactions for the product increases and more transaction data 142A, 166A becomes available to the module 150, the pricing data 144 may more accurately reflect an optimal price for the product.” And, [0029] “actual sales prices in real time as the global transaction data.” And, [0026] “he global transaction data 166A may include, for each transaction across a plurality of merchants.” And, [0042] “the global transaction data 166A may include, for each transaction across a plurality of merchants, data related to a payment or other transaction using . . . an item price . . . a merchant location . . . corresponding to the product data 143A for the product that was the subject of the transaction.”
Therefore, it would have been obvious to modify Smith and Herwig to include identify an optimal price for the item relative to multiple prices associated with the item at other locations as taught by Bhasin 
because “smaller merchants typically do not have enough sales data to determine a true average historical sales price for an item in order to apply or determine an optimal price for the item and compete with larger merchants that have this data” (Bhasin [0001]) and “as the number of transactions for the product increases and more transaction data becomes available . . . the pricing data may more accurately reflect an optimal price for the product” (Bhasin [0045]).

Claim 3
	As per claim 3, Smith further teaches: 
	performing a crawl of a data source associated with the plurality of items ([0052] "the price management system 102 can access one or more repositories (e.g., from a merchant system associated with the merchant) that include the product history data 202 and the customer history data 204." And, [0065] "accessing a repository that includes information about products available for purchase from a merchant . . product data for a target product can include, but is not limited to, a product category of the target product, an expiration date/shelf life remaining for the target product, price information for the target product (e.g., standard price of the products in the product category, possible prices of the target product, cost of the target product to the merchant, prices.”);
receiving the price data identifying the prices associated with the plurality of items based on the performing the crawl of the data source ([0052] "the price management system 102 can access one or more repositories (e.g., from a merchant system associated with the merchant) that include the product history data 202 and the customer history data 204." And, [0065] "accessing a repository that includes information about products available for purchase from a merchant . . product data for a target product can include, but is not limited to, a product category of the target product, an expiration date/shelf life remaining for the target product, price information for the target product (e.g., standard price of the products in the product category, possible prices of the target product, cost of the target product to the merchant, prices.”).

Claim 4
	As per claim 4, Smith further teaches: 
wherein performing the one or more actions comprises one or more of:
determining whether the price of an item provided on the price tag is the optimal price; causing a server device associated with the merchant to provide a reward to the customer; or providing, to the client device of the customer, a request for feedback as to why the optimal price was selected ([0061] "The price management system 102 can also receive actual sales data for the products after the products are sold (or expire). When the price management system 102 receives feedback corresponding to the predictions for the products, the machine-learning model 200 can use the feedback to update the loss function 210, and thus update the machine-learning model 200 itself." And, [0089], [0012], [0019], [0029]). 

Claim 5
	As per claim 5, Smith further teaches: 
	wherein performing the one or more actions comprises one or more of:
providing reward points for the transaction card;
providing, to the client device of the customer, an offer associated with the item or the merchant; 
retraining the machine learning model based on the transaction data or customer feedback as to why the optimal price was selected ([0061] "The price management system 102 can also receive actual sales data for the products after the products are sold (or expire). When the price management system 102 receives feedback corresponding to the predictions for the products, the machine-learning model 200 can use the feedback to update the loss function 210, and thus update the machine-learning model 200 itself.").

Claim 6
	As per claim 6, Smith further teaches: 
causing an indicator associated with the transaction card to be triggered based on how the price of the item provided on the price tag compares to the optimal price ([0110] "provides notifications to a customer indicating that a target product with a better discount price is available than a target product that the customer has selected. In particular, the price management system 102 can determine that a customer has selected a target product by collecting product data from a device such as a smart cart, checkout scanner, IoT sensor, or other device.").


Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable United States Patent Application Publication Number 20190272557 (“Smith”) in view of US Patent Application Publication Number 20100161434 (“Herwig”) in view of US Patent Application Publication Number 20200043027 (“Bhasin”) as applied to claim 1 above, and in further view of US Patent Application Number 20180181956 (“Zarakas”). 
Claim 2
	As per claim 2, Smith does not explicitly teach but Zarakas teaches: 
	wherein the item data is received based on another wireless communication between the transaction card and the client device ([0037] "A user device, may be a mobile device, and may be any device capable of communicating with a transaction card 120 via, for example, short range wireless technology, Bluetooth technology, NFC technology, WiFi Direct technology, and/or the like and execute various functions to transmit and receive . . . data.").
Therefore, it would have been obvious to modify the combination of Smith, Herwig, and Bhasin to include wherein the item data is received based on another wireless communication between the transaction card and the client device as taught by Zarakas in order to implement "multi-factor authentication and secure electronic checkout of any website utiliz[ing] wireless communication technologies, a dynamic transaction card, and a mobile application" (Zarakas [0002] resulting in increased security.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable United States Patent Application Publication Number 20190272557 (“Smith”) in view of US Patent Application Publication Number 20100161434 (“Herwig”) in view of US Patent Application Publication Number 20200043027 (“Bhasin”) as applied to claim 1 above, and in further view of US Patent Application Number 20100250333 (“Agrawal”). 
Claim 7
	As per claim 7, Smith further teaches: 
	receiving discount data identifying rebates associated with a plurality of items and processing the item data and the discount data, with a machine learning model, to identify an optimal discount for the item relative to multiple rebates associated with the item ([0089] “utilize the machine-learning model to provide different discount prices for different customers or to determine the best price to provide to one or more customers from a plurality of discount prices.” And, [0012] “machine-learning model for dynamically determining price discounts for a target product based on product and customer history data for a customer.” And, [0019] “machine-learning model based on the product data and customer data” where [0029] teaches “product data (e.g., data from merchants indicating inventory, sale history, and expiration dates).” And, [0036] “product data can include . . . a price . . . inventory data, and location/store information.”)
wherein the multiple discounts are included in the discounts associated with the plurality of items ([0065] “price management system can identify product data for a target product” which “can include . . . price information for the target product (e.g., standard price of the products in the product category, possible prices of the target product, cost of the target product to the merchant, prices of related product categories.”);
providing, to the client device, data identifying the optimal discount ([0089] “utilize the machine-learning model to provide different discount prices for different customers or to determine the best price to provide to one or more customers from a plurality of discount prices.” And, [0020] “the price management system can provide a digital notification of a discount price to a client device of a customer.” And, [0108] “price management system 102 can also limit the number of products to display to a specific number of discount prices and display the products according to the ranking.” And, [0043] “receiving and displaying product data associated with products available for purchase from a merchant.” And, [0048] “product/customer data for each merchant.”);
receiving, from the client device, transaction data identifying the item, a price for the item, and a merchant selling the item when the customer purchases the item ([0110] “The [PMS] system can then allow the customer to select the best target product to meet the customer's desires based on the expiration date(s) and discount price(s).” And, [0116] “the discount section can also include an option to add the target product at the preferred store location to a shopping cart” and “adding the target product to the shopping cart and purchasing the target product.” And, [0061] “The [PMS] can also receive actual sales data for the products after the products are sold . . . When the [PMS] receives feedback corresponding to the predictions for the products, the machine-learning model can use the feedback to update the loss function.”);
processing, based on receiving the transaction data, a request for the optimal discount, with the item data and the customer data, to generate a completed discount for the item and performing, by the device, one or more actions based on generated data ([0110] “The [PMS] system can then allow the customer to select the best target product to meet the customer's desires based on the expiration date(s) and discount price(s).” And, [0116] “the discount section can also include an option to add the target product at the preferred store location to a shopping cart” and “adding the target product to the shopping cart and purchasing the target product.” And, [0061] “The [PMS] can also receive actual sales data for the products after the products are sold . . . When the [PMS] receives feedback corresponding to the predictions for the products, the machine-learning model can use the feedback to update the loss function.”).
Smith teaches generating an optimal discount for an item but does not teach the discount is in the form of a rebate as taught by Agrawal ([0005] “The optimal sales rebate rate is then determined for each of the products/services.”). 
Therefore, it would have been obvious to modify the combination of Smith, Herwig, and Bhasin to include that the discount is in the form of a rebate as taught Agrawal by in order to use "feedback data from cashback operations [as] a means to maximize sales or profits" (Agrawal [0006]).

Claims 15-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable United States Patent Application Publication Number 20190272557 (“Smith”) in view of US Patent Application Publication Number 20100161434 (“Herwig”)
Claim 15
	As per claim 15, Smith further teaches: 
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
receive, from a client device associated with a customer, item data identifying a price of an item and customer data identifying the customer ([0030] “the price management system detects . . . product data . . . and customer data.” And, [0024] “the price management system can collect information . . . from a client device of a customer to determine that the customer is interested in at least one product with an upcoming expiration date available for purchase from a merchant.” And, [0070] “determine an interest of a customer in a target product based on data that a client device of the customer transmits to the price management system.”  [0072] “the price management system 102 can detect that a customer has added a product to a shopping cart using a smart cart that reads an RFID tag.”);
wherein the item data is received from a price tag of the item and via a wireless communication with the price tag ([0072] “the price management system 102 can detect that a customer has added a product to a shopping cart using a smart cart that reads an RFID tag.” And, [0110] “determine that a customer has selected a target product by collecting product data from a device such as a smart cart, checkout scanner, IoT sensor, or other device . . . The price management system can then make a determination that another target product within the same product category has a lower discount price.”);
receive, by the device, price data identifying prices associated with a plurality of items and other data identifying locations, availabilities, and terms associated with the plurality of items ([0065] “price management system can identify product data for a target product” which “can include . . . price information for the target product (e.g., standard price of the products in the product category, possible prices of the target product, cost of the target product to the merchant, prices of related product categories.” And, [0115] “the price management system can present the discount price and product information (e.g., size, availability).” And, [0044] “product management system to track inflow and outflow of products in the product inventory as the merchant sells.” And, [0036] “product data can . . . inventory data, and location/store information.”);
process the item data, the price data, and the other data, with a machine learning model, to identify a ranked list of multiple prices associated with the item ([0089] “utilize the machine-learning model to provide different discount prices for different customers or to determine the best price to provide to one or more customers from a plurality of discount prices.” And, [0012] “machine-learning model for dynamically determining price discounts for a target product based on product and customer history data for a customer.” And, [0019] “machine-learning model based on the product data and customer data” where [0029] teaches “product data (e.g., data from merchants indicating inventory, sale history, and expiration dates).” And, [0036] “product data can include . . . a price . . . inventory data, and location/store information.” And, [0140] “act 840 can involve generating rankings of the discount prices.”);
wherein the multiple prices are included in the prices associated with the plurality of items ([0065] “price management system can identify product data for a target product” which “can include . . . price information for the target product (e.g., standard price of the products in the product category, possible prices of the target product, cost of the target product to the merchant, prices of related product categories.”); 
provide, to the client device associated with the customer, data identifying the ranked list of the multiple prices and data identifying merchants associated with the multiple prices ([0089] “utilize the machine-learning model to provide different discount prices for different customers or to determine the best price to provide to one or more customers from a plurality of discount prices.” And, [0020] “the price management system can provide a digital notification of a discount price to a client device of a customer.” And, [0108] “price management system 102 can also limit the number of products to display to a specific number of discount prices and display the products according to the ranking.” And, [0043] “receiving and displaying product data associated with products available for purchase from a merchant.” And, [0048] “product/customer data for each merchant.” And [0140] “act 840 can involve generating rankings of the discount prices.”);
receive transaction data identifying the item, a particular price from the ranked list of the multiple prices, and a particular merchant from the merchants associated with the multiple prices, when the customer purchases the item from the particular merchant ([0140] “act 840 can involve generating rankings of the discount prices.”) And, [0110] “The [PMS] system can then allow the customer to select the best target product to meet the customer's desires based on the expiration date(s) and discount price(s).” And, [0116] “the discount section can also include an option to add the target product at the preferred store location to a shopping cart” and “adding the target product to the shopping cart and purchasing the target product.” And, [0061] “The [PMS] can also receive actual sales data for the products after the products are sold . . . When the [PMS] receives feedback corresponding to the predictions for the products, the machine-learning model can use the feedback to update the loss function.”); 
perform one or more actions based on the transaction data ([0061] “The price management system 102 can also receive actual sales data for the products after the products are sold (or expire). When the price management system 102 receives feedback corresponding to the predictions for the products, the machine-learning model 200 can use the feedback to update the loss function.”). 
Smith teaches receiving item data for an item to be purchased but does not explicitly teach the following feature taught by Herwig: 
receive, by a device and from a client device associated with a customer, item data identifying a price of an item to be purchased ([0038] “extracting pricing data for the product associated with the NFC tag” and “The method may comprise transmitting request data indicative of the product associated with the NFC tag from a further wireless transceiver to a retail server via a wireless network.” And, [0018] “The NFC enabled mobile device may comprise a further wireless transceiver . . . “ And, [0090] “The interrogation signal is received at the antenna 132 of the NFC tag 106 . . . product identifier of the item and its price will be encoded within the product signal. The product signal is output via the antenna 132. The product signal is received by the antenna 124 of the mobile telephone's NFC module 122.” And, [0029] “NFC enabled mobile device may comprise . . . smartcard.”). 
Smith teaches receiving item data for an item to be purchased but does not explicitly teach the following feature taught by Herwig: 
wherein the item data is received by a transaction card [0090] “The interrogation signal is received at the antenna 132 of the NFC tag 106 . . . product identifier of the item and its price will be encoded within the product signal. The product signal is output via the antenna 132. The product signal is received by the antenna 124 of the . . . NFC module 122.” And, [0029] “NFC enabled mobile device may comprise . . . smartcard.”). 
Therefore, it would have been obvious to modify Smith to include receive, by a device and from a client device associated with a customer, item data identifying a price of an item to be purchased and wherein the item data is received by a transaction card as taught by Herwig in order to provide “comparison data may include electronic discount coupons for a particular brand provided in the retail outlet, or for an alternative retail outlet, to entice the consumer to either change product brand or change retail outlet” (Herwig [0098]). 

Claim 16
	As per claim 16, Smith further teaches: 
	perform a crawl of a data source associated with the plurality of items ([0052] "the price management system 102 can access one or more repositories (e.g., from a merchant system associated with the merchant) that include the product history data 202 and the customer history data 204." And, [0065] "accessing a repository that includes information about products available for purchase from a merchant . . product data for a target product can include, but is not limited to, a product category of the target product, an expiration date/shelf life remaining for the target product, price information for the target product (e.g., standard price of the products in the product category, possible prices of the target product, cost of the target product to the merchant, prices.”);
receive the price data identifying the prices associated with the plurality of items based on the performing the crawl of the data source ([0052] "the price management system 102 can access one or more repositories (e.g., from a merchant system associated with the merchant) that include the product history data 202 and the customer history data 204." And, [0065] "accessing a repository that includes information about products available for purchase from a merchant . . product data for a target product can include, but is not limited to, a product category of the target product, an expiration date/shelf life remaining for the target product, price information for the target product (e.g., standard price of the products in the product category, possible prices of the target product, cost of the target product to the merchant, prices.”).

Claim 17
	As per 17, Smith further teaches: 
wherein performing the one or more actions comprises one or more of:
determining whether the price of an item provided on the price tag is the optimal price; causing a server device associated with the merchant to provide a reward to the customer; or providing, to the client device of the customer, a request for feedback as to why the optimal price was selected ([0061] "The price management system 102 can also receive actual sales data for the products after the products are sold (or expire). When the price management system 102 receives feedback corresponding to the predictions for the products, the machine-learning model 200 can use the feedback to update the loss function 210, and thus update the machine-learning model 200 itself." And, [0089], [0012], [0019], [0029]). 

Claim 18
	As per 18, Smith further teaches: 
	cause an indicator associated with the transaction card to be triggered based on how the price of the item provided on the price tag compares to a lowest price of the multiple prices ([0110] "provides notifications to a customer indicating that a target product with a better discount price is available than a target product that the customer has selected. In particular, the price management system 102 can determine that a customer has selected a target product by collecting product data from a device such as a smart cart, checkout scanner, IoT sensor, or other device.").

Claim 20
	As per 20, Smith further teaches: 
	provide, to a server device associated with a merchant displaying the price tag and prior to receiving the transaction data, a message indicating that the item is provided by the particular merchant associated with the particular price ([0072] “the price management system 102 can detect that a customer has added a product to a shopping cart using a smart cart that reads an RFID tag.” And, [0110] “determine that a customer has selected a target product by collecting product data from a device such as a smart cart, checkout scanner, IoT sensor, or other device . . . The price management system can then make a determination that another target product within the same product category has a lower discount price.”);
receive, from the server device, data identifying an offer that reduces the price of item and displayed on the price tag to the particular price and provide the data identifying the offer to the client device associated with the customer ([0072] “the price management system 102 can detect that a customer has added a product to a shopping cart using a smart cart that reads an RFID tag.” And, [0110] “determine that a customer has selected a target product by collecting product data from a device such as a smart cart, checkout scanner, IoT sensor, or other device . . . The price management system can then make a determination that another target product within the same product category has a lower discount price.” And, [0020] “the price management system can provide a digital notification of a discount price to a client device of a customer.” And, [0012], [0108], [0089].).	
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable United States Patent Application Publication Number 20190272557 (“Smith”) in view of US Patent Application Publication Number 20100161434 (“Herwig”) as applied to claim 15 above, and in further view of US Patent Application Number 20100161720 (“Colligan”).
Claim 19
	As per Claim 19, Smith does not explicitly teach but Colligan teaches: 
wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to: 
determine, prior to receiving the transaction data, navigation directions from a current location of the customer to locations of the merchants associated with the multiple prices; and provide data identifying the navigation directions to the client device associated with the customer ([0062] "present an alert to the user comprising information about the lower price and location, provide directions, a map, or other data about the [business offering the lower price." And, [0052] "calculating a route using a navigation or mapping application, etc").
Therefore, it would have been obvious to modify the combination of Smith and Herwig to include wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to: determine, prior to receiving the transaction data, navigation directions from a current location of the customer to locations of the merchants associated with the multiple prices; and provide data identifying the navigation directions to the client device associated with the customer as taught by Colligan by in order to "enhance the quality of the content provided to users by increasing the relevancy of the content to the user" (Colligan [0037]).

Response to Arguments 
35 U.S.C. 103
Applicant's arguments, see pages 11-12, filed 5/13/2022, with respect to the rejection(s) of claims 1-7 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore the rejections have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Smith, Herwig, and Bhasin under 35 U.S.C. 103.
Additionally, argues that “independent claim 15, as amended, recites similar features” (remarks page 11). Examiner respectfully replies that claim 15 of the claim set filed on 5/9/2022 has not been amended to include the amended features in claim 1. It appears Applicant may have inadvertently not amended claim 15 to mirror the amendment to claim 1. Therefore the original rejection in view of Smith and Herwig is maintained. However, Examiner notes that if Applicant were to amend claim 15 to include the amended limitation of claim 1, a rejection similar to the one made to claim 1 in view of Smith, Herwig, and Bhasin would apply. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Number 20170318140 (“Sinha”) teaches in response to a user rejecting an offer, provided the user with a next best offer determined based on an algorithm
US Patent Application Publication Number 20140278804 (“Lanxner”) teaches identifying trade activity of one or more items, identifying a ranking of the offer of the seller and checking the ranking performance of the offer of the seller compared to the expectations and/or assumptions made while setting the optimal price.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622           

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622